DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim 12 is objected to because of the following informalities: for better claim construction and consistency throughout the claims the examiner suggests the following amendment:

Claim 12, lines 1-2: --The hanger according to claim 1, wherein the crossbar has a bottom[[-]]  --. Appropriate correction is required. 

Claim 20 is objected to because of the following informalities: for better claim construction and consistency throughout the claims the examiner suggests the following amendment:

Claim 20, lines 1-2: --The hanger according to claim 14, wherein the elongate metal plate has a bottom[[-]]  --. Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bolden 2011/0247185 in view of Debus 9,782,031; Bruening 2,099,596; and Bliss D264,912.

Regarding claims 1, 2, 7-8, & 13, Bolden discloses a hanger (Fig 1) for supporting vegetation thereon, comprising:

a crossbar (annotated Fig 1 below) having a longitudinally-extending upper-facing edge, wherein the upper-facing edge is configured to support vegetation; and

a hanger portion (annotated Fig 1 below) extending upwardly from a central portion of the crossbar (annotated Fig 1 below), the hanger portion (annotated Fig 1 below) defining a second aperture (annotated Fig 1 below) that is configured for receipt of a support bar (claim 1); wherein the crossbar (annotated Fig 1 below) is an elongate plate (claims 2 and 13); wherein the second aperture (annotated Fig 1 below) comprises a length (annotated Fig 1 below) and a width (annotated Fig 1 below) (claim 8). 



    PNG
    media_image1.png
    782
    1206
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    748
    924
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    615
    756
    media_image3.png
    Greyscale

Bolden has been discussed above but does not explicitly teach wherein the upper-facing edge defines a plurality of alternating ridges and notches configured to support vegetation and prevent sliding of the vegetation; and the hanger portion defines a first aperture configured for receipt of a user’s hand, wherein the first aperture is separate from the second aperture; wherein the second aperture includes a V-shaped notch at a top end of the second aperture (claim 1); wherein the crossbar is an elongate metal plate (claims 2 and 13); wherein the second aperture is defined by a pair of parallel side walls of the hanger portion and a pair of top walls of the hanger portion that interconnect and extend between the pair of parallel side walls, the pair of top walls being connected to one another at the top end of the second aperture and being angled relative to one another to form the V-shaped notch (claim 7); wherein the width of the second aperture is defined by the pair of parallel side walls of the hanger portion (claim 8).

Debus discloses a hanger comprising a crossbar having an upper-facing edge that defines a plurality of alternating ridges (annotated Fig 1 below) and notches (annotated Fig 1 below) configured to or capable of supporting vegetation and prevent sliding of the vegetation (claim 1).



    PNG
    media_image4.png
    453
    885
    media_image4.png
    Greyscale

Bruening discloses a hanger (Fig 1) comprising a hanger portion (Fig 1, #7, #21, & #20) that defines a first aperture (annotated Fig 1 below) configured for receipt of a user’s hand and a second aperture (Fig 1, #19) that is separate from the first aperture (annotated Fig 1 below) and configured for receipt of a support bar (claim 1); wherein the vegetation hanger is formed from one or more materials selected from metal, plastic, or composite materials (pg 1, col 2, lines 14-16) (claims 2 and 13).


    PNG
    media_image5.png
    716
    1043
    media_image5.png
    Greyscale


Bliss discloses a hanger (Fig 2) comprising a second aperture (annotated Fig 2 below) that includes a V-shaped notch at a top end of the second aperture (as shown in Fig 2) ; wherein the second aperture (annotated Fig 2 below) is defined by a pair of parallel side walls (annotated Fig 2 below) of the hanger portion and a pair of top walls (annotated Fig 2 below) of the hanger portion that interconnect and extend between the pair of parallel side walls (annotated Fig 2 below), the pair of top walls (annotated Fig 2 below) being connected to one another at the top end of the second aperture (annotated Fig 2 below) and being angled relative to one another to form the V-shaped notch (as shown in Fig 2) (claim 7); wherein the second aperture has a width (annotated Fig 2 below) defined by the pair of parallel side walls (annotated Fig 2 below) of the hanger portion (claim 8).


    PNG
    media_image6.png
    727
    1130
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    667
    1187
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    667
    1187
    media_image8.png
    Greyscale




It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form ridges (Debus, annotated Fig 1 above) and notches (Debus, annotated Fig 1 above) on the upper edge  of the crossbar (Bolden, annotated Fig 1 above) in order to make the hanger more aesthetically appealing as well as to hang additional items on the crossbar (Bolden, annotated Fig 1 above) in a spaced manner between each ridge and/or optimally hang additional items such as pants as taught by Debus (Debus, col 2, lines 48-54).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to attach a handle portion (Bruening, Fig 1, #21) to the top of the hanger (Bolden, Fig 1, #12) which defines a first aperture (Bruening, annotated Fig 1 above) between the handle portion (Bruening, Fig 1, #21) and the top of the hanger (Bolden, Fig 1, #12) in order to form a handle to better grip the hanger of Bolden as taught by Bruening (Bruening, pg 2, col 1, lines 28-30). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fabricate the hanger (which includes the crossbar) of Bolden from metal as taught by Bruening since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Further metal is well known in the art for being durable, inexpensive, and easily accessible. 

It also would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the second aperture (Bolden, annotated Fig 1 above) of Bolden to include a V-shaped notch at a top end of the second aperture as taught by Bliss in order to make the hanger of Bolden more aesthetically appealing. Further, the substitution of one known top end second aperture shape for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

  



Regarding claim 3, modified Bolden discloses the hanger wherein the crossbar (Bolden, annotated Fig 1 above) includes opposite first and second end portions each having a lip (Bolden, annotated Fig 1 above) that protrudes upwardly relative to the upper-facing edge such that the lips (Bolden, annotated Fig 1 above) prevent the vegetation from sliding off of the first and second ends portions of the crossbar (Bolden, annotated Fig 1 above).

Regarding claim 4, modified Bolden discloses the hanger wherein the first aperture (Bruening, annotated Fig 1 above) has a length extending parallel with a length of the crossbar (Bolden, annotated Fig 1 above), and the second aperture (Bolden, annotated Fig 1 above) has a length that is perpendicular to the length of the crossbar (Bolden, annotated Fig 1 above).

Regarding claim 5, modified Bolden discloses the hanger wherein the second aperture (Bolden, annotated Fig 1 above) is positioned below a central portion of the first aperture (Bruening, annotated Fig 1 above) and above the central portion of the crossbar (Bolden, annotated Fig 1 above).

Regarding claim 6, modified Bolden discloses the hanger wherein the second aperture (Bolden, annotated Fig 1 above) defines a longitudinal axis that intersects a central portion of the first aperture (Bruening, annotated Fig 1 above) and the central portion of the crossbar (Bolden, annotated Fig 1 above).

Regarding claim 9, modified Bolden discloses the hanger wherein the plurality of alternating ridges (Debus, annotated Fig 1 above) and notches (Debus, annotated Fig 1 above) of the upper-facing edge of the crossbar (Bolden, annotated Fig 1 above) are arcuate.

Regarding claim 10, modified Bolden discloses the hanger wherein the upper-facing edge of the crossbar (Bolden, annotated Fig 1 above) is perpendicular to the hanger portion (Bolden, annotated Fig 1 above).

Regarding claim 11, modified Bolden discloses the hanger wherein the crossbar (Bolden, annotated Fig 1 above) is undulating (as modified by Debus)  along substantially an entire length of the upper-facing edge.



Claims 14-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bolden 2011/0247185; Debus 9,782,031; and Bruening 2,099,596; and further in view of Kolton 6,264,077.

Regarding claim 14, modified Bolden discloses a hanger for supporting vegetation thereon, comprising:

an elongate metal plate (Bolden, annotated Fig 1 above, crossbar) (as modified by Bruening see the rejection of claim 2 above) having a longitudinally-extending, upper-facing edge, the upper- facing edge having a serrated (as modified by Debus see the rejection of claim 1 above) configuration configured to support vegetation and prevent sliding of the vegetation; and

a hanger portion  (Bolden, annotated Fig 1 above) extending upwardly from the elongate metal plate (Bolden, annotated Fig 1 above, crossbar) (as modified by Bruening see the rejection of claim 2 above), the hanger portion  (Bolden, annotated Fig 1 above) defining a second aperture (Bolden, annotated Fig 1 above) configured for receipt of a support bar, and an aperture (Bruening, annotated Fig 1 above, first aperture) configured for receipt of a user’s hand, wherein the elongate metal plate (Bolden, annotated Fig 1 above, crossbar) (as modified by Bruening see the rejection of claim 2 above) includes opposite first and second end portions each having a lip (Bolden, annotated Fig 1 above) that protrudes upwardly relative to the upper-facing edge such that the lips (Bolden, annotated Fig 1 above) prevent the vegetation from sliding off of the first and second end portions of the elongate metal plate (Bolden, annotated Fig 1 above, crossbar) (as modified by Bruening see the rejection of claim 2 above).
Modified Bolden has been discussed above but does not explicitly teach wherein the second aperture of the hanger portion defines a slot. 

Kolton discloses a hanger (Fig 6, #48) comprising a second aperture (annotated Fig 6 below) that defines slot.

    PNG
    media_image9.png
    681
    588
    media_image9.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the second aperture (Bolden, annotated Fig 1 above) of modified Bolden to be rectangular in shape that defines a slot as taught by Kolton in order to make the hanger of modified more aesthetically appealing. Further,  the substitution of one known second aperture or second aperture shape for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Additionally, such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.

Regarding claim 15, modified Bolden discloses the hanger wherein the aperture (Bruening, annotated Fig 1 above, first aperture) has a length that is perpendicular to a length of the slot (Kolton, annotated Fig 6 above).

Regarding claim 16, modified Bolden discloses the hanger wherein the aperture (Bruening, annotated Fig 1 above, first aperture) is closed, and the slot (Kolton, annotated Fig 6 above) is open, the aperture (Bruening, annotated Fig 1 above, first aperture) and the slot (Kolton, annotated Fig 6 above) being separate from one another.

Regarding claim 18, modified Bolden discloses the hanger wherein the slot (Kolton, annotated Fig 6 above) is positioned below a central portion of the aperture (Bruening, annotated Fig 1 above, first aperture) and above a central portion of the elongate metal plate (Bolden, annotated Fig 1 above, crossbar) (as modified by Bruening see the rejection of claim 1 above).

Regarding claim 19, modified Bolden discloses the hanger wherein the upper-facing edge of the elongate metal plate (Bolden, annotated Fig 1 above, crossbar) (as modified by Bruening see the rejection of claim 1 above) is linear and perpendicular to the hanger portion (Bolden, annotated Fig 1 above).

Response to Arguments
Applicant's arguments with respect to claim 1 has been considered but are moot in view of the new ground(s) of rejection.

Applicant’s arguments that “Applicant respectfully disagrees with these rejections and submits that claims 13-16 and 18-20 are patentable over the applied art because the applied art fails to disclose, teach, or suggest a hanger for supporting vegetation including “an elongate metal plate having a longitudinally-extending, upper-facing edge, the upper-facing edge having a serrated configuration configured to support vegetation and prevent sliding of the vegetation,” as recited in independent claim 14” are not persuasive. 
The examiner maintains that the rejection of claims 1 and 14 above explain how all the claim limitations have been addressed for both independent claims. 

Applicant’s arguments that “With reference to FIG. 1 of Bolden (reproduced below), Bolden discloses “a shoe display . . . for promoting and selling shoes.” (Bolden, Abstract.) It is acknowledged in the Office Action that the shoe display system of Bolden fails to include “the upper-facing edge having a serrated configuration configured to support vegetation and prevent sliding of the vegetation.” (Office Action, pp. 7 and 13.) Debus is relied on in an attempt to cure these deficiencies of Bolden” are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant’s arguments that “it is respectfully submitted that there would be no motivation to modify the shoe hanger of Bolden to make the upper surface thereof serrated. The motivations proposed in the Office Action for incorporating serrations into the shoe hanger of Bolden are to “make the hanger more aesthetically appealing as well as to hang addition items on the crossbar.” (Office Action, p. 8.) First, there is no teaching in the applied art that adding serrations renders a shoe hanger more aesthetically appealing. Second, as evident from FIG. 1 of Bolden (reproduced above), the shoe hanger of Bolden is not wide enough to accommodate any additional items besides the shoes. Indeed, Bolden does not contemplate hanging anything other than shoes using the shoe display system. Further, it is uncertain how one would hang, for example, a shirt, on the shoe display of Bolden while a pair of shoes are also being hung therefrom as the shirt would cover the shoes, negating the entire purpose of the shoe display system of Bolden. As such, adding serrations to the shoe display system of Bolden would serve no functional benefit” are not persuasive. 
First, the examiner maintains that Debus provides that following motivational teaching for having serrations: the serrations optimally hang additional items such as pants (Debus, col 2, lines 48-54). Second, the examiner maintains that the serrations of Debus would make the hanger of Bolden more aesthetically appealing due to the design and shape of the serrations of Debus. Third, the it is obvious to one having ordinary skill in the art that the shoe hanger of Bolden is not wide enough to accommodate additional items besides the shoes such as shoe laces (for example) or baby sized pants. 

Applicant’s arguments that “As set forth in § 2143.01 of the MPEP, “the claimed combination cannot change the principle of operation of the primary reference or render the reference inoperable for its intended purpose.” Accordingly, in view of at least the foregoing reasons, Applicant respectfully submits that independent claim 14 is not prima facie obvious over Bolden in view of Debus because modifying the shoe hanger of Bolden in the manner described in the Office Action would render the shoe hanger of Bolden inoperable for its intended purpose and would serve no functional benefit” are not persuasive. 
The examiner maintains that the added serrations of Debus does not effect the operation of Bolden or prevent Bolden from holding shoes.

Applicant’s arguments that “In addition, it is respectfully submitted that the proposed modification of Bolden in view of Debus is improper because the Office Action must be relying on information gleaned solely from Applicant’s specification. MPEP § 2142 states that “impermissible hindsight must be avoided and the legal conclusion must be reached on the basis of the facts gleaned from the prior art” (emphasis added). Accordingly, at least due to the lack of reasoning in the applied art for the proposed modification of Bolden (i.e., adding serrations), the only logical conclusion is that the reasoning proposed in the Office Action for modifying Bolden has been improperly gleaned from Applicant’s own specification and that the modification of Bolden is an exercise of impermissible hindsight” are not persuasive.

In determining obviousness, it is not necessary that the inventions of the references be physically combinable to render obvious the invention under review (In re Sneed, 710 F.2d 1544,1550 (Fed. Cir. 1983)). In particular, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention be expressly suggested in any one or all references (In re Keller, 642 F.2d 413, 425 (CCPA 1981)). Furthermore, a person of ordinary skill in the art is also a person of ordinary creativity, not an automation (KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742 (2007)). In an obviousness analysis it is not necessary to find precise teachings in the prior art directed to the specific subject matter claimed because inferences and creative steps that a person of ordinary skill in the art would employ can be taken into account (Id. at 1741).  In the instant case, the examiner maintains that a person armed with Bolden and Debus would have readily understood how the serrations of Debus would be added to Bolden without benefit of impermissible hindsight since the combination only involves well known elements combined in a well known manner.  Such modifications are of ordinary innovation.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN K BARNETT whose telephone number is (571)270-1159.  The examiner can normally be reached on Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEVIN K BARNETT/           Primary Examiner, Art Unit 3631